HAHN, J.
Heard upon defendant’s amended motions for bills of particulars in the above entitled cases, the motions being identical and divided into nine specific requests.
The first request, it was agreed by counsel, the papers therein requested being equally open to the State and the defence, was not pressed.
The second and third requests have been granted.
For State: Charles P. Sisson, Attorney General.
For Defendants: Fitzgerald & Higgins.
The fourth was granted after modification. by the Court.
As to the fifth, sixth, seventh, eighth and ninth requests, they seem to be governed by the law as laid down in Sullivan vs. Waterman, 21 R. I. 72 and 75, and Commonwealth vs. Jordan. 207 Mass. 259 and 265. in that they . call for statements of evidence and conclusions of law not necessary in the preparation of the defence to the particular case.
Said requests are denied.
Defendants’ exceptions to the denial thereof may be noted.